Exhibit 10.1
 
CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
by and among
AXS-One Inc.
and
the parties named herein on Schedule 1, as Purchasers
October 30, 2008
 

 



--------------------------------------------------------------------------------



 



     This CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is
dated as of October 30, 2008, among AXS-One Inc., a Delaware corporation (the
“Company”), and the purchasers identified on Schedule 1 hereto (each a
“Purchaser” and collectively the “Purchasers”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below), and
Rule 506 promulgated thereunder, the Company desires to issue and sell to the
Purchasers, and the Purchasers, severally and not jointly, desire to purchase
from the Company (i) an aggregate original principal amount of $1,100,000 of
Series E 6% Secured Convertible Promissory Notes (the “Series E Notes”) and
(ii) Common Stock Purchase Warrants (the “Warrants”) entitling the holders
thereof to purchase an aggregate of 3,300,000 shares of the Company’s Common
Stock as more fully set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I
DEFINITIONS AND TERMS OF NOTES AND WARRANTS
     1.1 Definitions.
     In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms have the meanings indicated in
this Section 1.1:
     “Action” shall have the meaning ascribed to such term in Section 3.1(i).
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144. With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
     “Agent” shall have the meaning ascribed to such term in the Security
Agreement.
     “Agreement” shall have the meaning ascribed to such term in the Preamble.
     “Applicable Investor” shall have the meaning ascribed to such term in
Section 4.7.
     “Blue Sky Laws” shall have the meaning ascribed to such term in
Section 3.1(f)(ii).
     “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of New Jersey are authorized or required by law or other governmental
action to close.
     “Closing” shall have the meaning ascribed to such term in Section 2.1(a).

 



--------------------------------------------------------------------------------



 



     “Closing Date” shall have the meaning ascribed to such term in
Section 2.1(a).
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock of the Company, $0.01 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
     “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
     “Company” shall have the meaning ascribed to such term in the Preamble.
     “Company IP” shall have the meaning ascribed to such term in
Section 3.1(k).
     “Contemplated Transactions” shall have the meaning ascribed to such term in
Section 3.1(a)(ii).
     “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Series E Notes.
     “Disclosure Schedules” means the Disclosure Schedules concurrently
delivered herewith.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Financial Statements” shall have the meaning ascribed to such term in
Section 3.1(h)(iv).
     “First Security Agreement Amendment” means the Security Agreement Amendment
dated as of November 16, 2007 among the Company, each of the Prior Purchasers
and certain other parties to the Security Agreement.
     “GAAP” shall have the meaning ascribed to such term in Section 3.1(h)(v).
     “Governmental Body” shall have the meaning ascribed to such term in
Section 3.1(f)(ii).
     “Indemnified Party” shall have the meaning ascribed to such term in
Section 5.3.
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 5.3.
     “Investor Rights Agreement” means the Investor Rights Agreement between the
Company and each of the Purchasers, in the form of Exhibit A hereto.
     “July 2008 Purchase Agreement” means that certain Convertible Note and
Warrant Purchase Agreement dated as of July 24, 2008, by and among the Company
and the other parties set forth on Schedule 1 thereto as purchasers.

3



--------------------------------------------------------------------------------



 



     “Legal Requirement” shall have the meaning ascribed to such term in
Section 3.1(g).
     “Lien” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction, except for a lien for current taxes not yet due
and payable and a minor imperfection of title, if any, not material in nature or
amount and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations or proposed operations of
the Company.
     “Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a)(i).
     “Material Agreements” shall have the meaning ascribed to such term in
Section 3.1(f)(i).
     “May 2007 Purchase Agreement” means that certain Convertible Note and
Warrant Purchase Agreement dated as of May 29, 2007, by and among the Company
and the other parties set forth on Schedule 1 thereto as purchasers.
     “November 2007 Purchase Agreement” means that certain Convertible Note and
Warrant Purchase Agreement dated as of November 13, 2007, by and among the
Company and the other parties set forth on Schedule 1 thereto as purchasers.
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Prior Notes” means the Series A Secured Convertible Promissory Notes and
Series B Secured Convertible Promissory Notes issued pursuant to the May 2007
Purchase Agreement, the Series C Secured Convertible Promissory Notes issued
pursuant to the November 2007 Purchase Agreement and the Series D Secured
Convertible Promissory Notes issued pursuant to the July 2008 Purchase
Agreement.
     “Prior Purchase Agreements” means the May 2007 Purchase Agreement, the
November 2007 Purchase Agreement and the July 2008 Purchase Agreement.
     “Prior Purchaser” means a purchaser pursuant to the Prior Purchase
Agreements or any of them.
     “Purchaser” shall have the meaning ascribed to such term in the Preamble.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Sand Hill Agreement” means the Financing Agreement, dated as of May 22,
2008, as amended from time to time, between the Company and Sand Hill Finance,
LLC.
     “SEC Documents” shall have the meaning ascribed to such term in
Section 3.1(h)(i).

4



--------------------------------------------------------------------------------



 



     “Second Security Agreement Amendment” means the Second Security Agreement
Amendment dated as of July 24, 2008, among the Company, each of the Prior
Purchasers and certain other parties to the Security Agreement and First
Security Agreement Amendment.
     “Securities” means the Series E Notes, the Conversion Shares, the Warrants
and the Warrant Shares.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Agreement” means the Security Agreement dated as of May 29, 2007,
among the Company and certain purchasers of secured convertible promissory notes
of the Company as set forth therein, as amended pursuant to the First Security
Agreement Amendment, the Second Security Agreement Amendment and the Third
Security Agreement Amendment.
     “Series E Notes” shall have the meaning ascribed to such term in the
recitals hereto.
     “Subordination Agreement” means the Second Amended and Restated
Subordination Agreement between the Agent, acting on behalf of the Purchasers
and the Prior Purchasers, and Sand Hill Finance, LLC, in the form of Exhibit C
hereto.
     “Subscription Amount” means, as to each Purchaser, the amount set forth
beside such Purchaser’s name on Schedule 1 hereto, in United States dollars and
in immediately available funds.
     “Subsidiary” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interest having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions, are directly or indirectly owned by such entity or
of which such entity is a partner or is, directly or indirectly, the beneficial
owner of 50% or more of any class of equity securities or equivalent profit
participation interests.
     “Third Security Agreement Amendment” means the Third Security Agreement
Amendment among the Company, each of the Purchasers and certain other parties to
the Security Agreement, the First Security Agreement Amendment and the Second
Security Agreement Amendment, in the form of Exhibit B hereto.
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is traded on the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not quoted
on the OTC Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question (or any
successors thereto): the American Stock Exchange, the New York Stock Exchange,
the Nasdaq Global Market or the Nasdaq Capital Market.

5



--------------------------------------------------------------------------------



 



     “Transaction Documents” means this Agreement, the Series E Notes, the
Security Agreement as amended by the First Security Agreement Amendment, the
Second Security Agreement Amendment and the Third Security Agreement Amendment,
the Investor Rights Agreement, the Warrants, the Subordination Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
     “Warrants” shall have the meaning ascribed to such term in the recitals
hereto.
     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.
     1.2 Terms of the Series E Notes and Warrants. The terms and provisions of
the Series E Notes are set forth in the form of Series E 6% Secured Convertible
Promissory Note, attached hereto as Exhibit D. The terms and provisions of the
Warrants are more fully set forth in the form of Warrant, attached hereto as
Exhibit E.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing.
     (a) The closing of the transactions contemplated under this Agreement (the
“Closing”) will take place upon the execution of this Agreement by the Company
and the Purchasers immediately following satisfaction or waiver of the
conditions set forth in Sections 2.2 and 2.3 (other than those conditions which
by their terms are not to be satisfied or waived until the Closing), at the
offices of Wiggin and Dana LLP, 400 Atlantic Street, Stamford, CT 06901 (or
remotely via exchange of documents and signatures) or at such other place or day
as may be mutually acceptable to the Purchasers and the Company. The date on
which the Closing occurs is the “Closing Date”.
     (b) At the Closing, the Purchasers shall purchase, severally and not
jointly, and the Company shall issue and sell, (i) an aggregate original
principal amount of $1,100,000 of Series E Notes and (ii) Warrants to purchase
3,300,000 shares of Common Stock. Each Purchaser shall purchase from the
Company, and the Company shall issue and sell to each Purchaser, an amount of
Series E Notes in such aggregate principal amount and a Warrant to purchase such
number of Warrant Shares, in each case, as is set forth next to such Purchaser’s
name on Schedule 1.
     2.2 Conditions to Obligations of Purchasers to Effect the Closing.
     The obligations of each Purchaser to effect the Closing and the
transactions contemplated by this Agreement shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions, any of which may
be waived, in writing, by such Purchaser:
     (a) At the Closing (unless otherwise specified below) the Company shall
deliver or cause to be delivered to each Purchaser the following:

6



--------------------------------------------------------------------------------



 



          (i) this Agreement, duly executed by the Company;
          (ii) an original Series E Note for such Purchaser in the principal
amount that is set forth on Schedule 1 hereto next to such Purchaser’s name;
          (iii) an original Warrant, registered in the name of such Purchaser,
pursuant to which such Purchaser shall have the right to acquire up to the
number of shares of Common Stock, as set forth next to such Purchaser’s name on
Schedule 1 hereto;
          (iv) the Investor Rights Agreement, duly executed by the Company;
          (v) the Third Security Agreement Amendment, duly executed by the
Company and each of the parties other than Purchasers required to execute such
agreement in order for it to constitute a valid amendment of the Security
Agreement;
          (vi) a legal opinion of Wiggin and Dana LLP, counsel to the Company,
in the form of Exhibit F hereto;
          (vii) the Subordination Agreement, duly executed by Sand Hill Finance,
LLC and the Company which shall include, among other things, Sand Hill, LLC’s
consent to the Contemplated Transactions;
          (viii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), attaching a true copy of the certificate of incorporation and
bylaws of the Company, as amended to the Closing Date, and attaching true and
complete copies of the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents;
          (ix) a waiver and joinder agreement duly executed by each of the Prior
Purchasers under the Prior Purchase Agreements pursuant to which such Prior
Purchasers waive their preemptive rights with respect to the Contemplated
Transactions and agree that, effective upon the execution of this Agreement by
the Company and the Purchasers, Section 4.7 of the July 2008 Purchase Agreement
and the preemptive rights set forth therein shall be terminated and that
Section 4.7 of this Agreement shall be made applicable to such Prior Purchasers
by their joinder hereto for such purpose; and
          (x) amendments to the Prior Notes, duly executed by the Company.
     (b) All representations and warranties of the Company contained in the
Transaction Documents shall remain true and correct in all material respects as
of the Closing Date as though such representations and warranties were made on
such date (except those representations and warranties that address matters only
as of a particular date will remain true and correct as of such date).
     (c) As of the Closing Date, there shall have been no Material Adverse
Effect with respect to the Company since the date hereof.

7



--------------------------------------------------------------------------------



 



     (d) From the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New Jersey State authorities.
     2.3. Conditions to Obligations of the Company to Effect the Closing.
     The obligations of the Company to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Company:
     (a) At the Closing, each Purchaser shall deliver or cause to be delivered
to the Company the following:
          (i) this Agreement, duly executed by such Purchaser;
          (ii) such Purchaser’s Subscription Amount, by wire transfer of
immediately available funds;
          (iii) the Investor Rights Agreement, duly executed by such Purchaser;
          (iv) the Third Security Agreement Amendment, duly executed by such
Purchaser; and
          (v) the Subordination Agreement, duly executed by Sand Hill Finance,
LLC and the Agent;
     (b) All representations and warranties of each of the Purchasers contained
herein shall remain true and correct as of the Closing Date as though such
representations and warranties were made on such date;
     (c) The Company shall have received the Third Security Agreement Amendment,
duly executed by each party other than the Purchasers or the Company to execute
such agreement in order for it to constitute a valid amendment of the Security
Agreement;
     (d) The Company shall have received a waiver of preemptive rights duly
executed by each of the purchasers under the Prior Purchase Agreements pursuant
to which such purchasers waive their preemptive rights with respect to the
Contemplated Transactions; and
     (e) The Company shall have received amendments to the Prior Notes duly
executed by each of the holders of the Prior Notes.

8



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules delivered
concurrently herewith and except as provided in the SEC Documents, the Company
hereby makes the following representations and warranties as of the date hereof
and as of the Closing Date to each Purchaser:
     (a) Corporate Organization; Authority; Due Authorization.
          (i) The Company (A) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
(B) has the corporate power and authority to own or lease its properties as and
in the places where its business is now conducted and to carry on its business
as now conducted, and (C) is duly qualified as a foreign corporation authorized
to do business in every jurisdiction where the failure to so qualify,
individually or in the aggregate, would have a material adverse effect on the
operations, assets, liabilities, financial condition or business of the Company
and its Subsidiaries taken as a whole (a “Material Adverse Effect”). Set forth
in Schedule 3.1(a) is a complete and correct list of all Subsidiaries. Each
Subsidiary is duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation and is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have, individually or in the
aggregate, a Material Adverse Effect.
          (ii) The Company (A) has the requisite corporate power and authority
to execute, deliver and perform this Agreement and the other Transaction
Documents to which it is a party and to incur the obligations herein and therein
and (B) has been authorized by all necessary corporate action to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to consummate the transactions contemplated hereby and thereby
(the “Contemplated Transactions”). This Agreement is and each of the other
Transaction Documents will be on the Closing Date a valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).
     (b) Capitalization.
          (i) As of the date hereof, the authorized capital stock of the Company
consisted of (i) 125,000,000 shares of Common Stock, of which 40,961,425 shares
of Common Stock were outstanding and (ii) 5,000,000 shares of Preferred Stock,
$0.01 par value, of which no shares were outstanding. All outstanding shares of
capital stock of the Company were issued in compliance with all applicable
Federal securities laws, and the issuance of such shares was duly authorized by
all necessary corporate action on the part of the Company. Except as
contemplated by this Agreement or as set forth in the SEC Documents or in
Schedule 3.1(b), there are (A) no outstanding subscriptions, warrants, options,
conversion privileges or other rights or agreements obligating the Company to
purchase or otherwise acquire or issue any shares of capital stock of the
Company (or shares reserved for such purpose), (B) no preemptive

9



--------------------------------------------------------------------------------



 



rights contained in the Company’s certificate of incorporation, as amended, the
bylaws of the Company or contracts to which the Company is a party or rights of
first refusal with respect to the issuance of additional shares of capital stock
of the Company, including without limitation the Conversion Shares and the
Warrant Shares, in each case, other than such rights as have been duly waived as
of the date hereof and (C) no commitments or understandings (oral or written) of
the Company to issue any shares, warrants, options or other rights to acquire
any equity securities of the Company. To the Company’s knowledge, except as set
forth in Schedule 3.1(b), none of the shares of Common Stock are subject to any
stockholders’ agreement, voting trust agreement or similar arrangement or
understanding. Except as set forth in Schedule 3.1(b), the Company has no
outstanding bonds, debentures, notes or other obligations the holders of which
have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the stockholders of the Company on any
matter.
          (ii) With respect to each Subsidiary, except as set forth in
Schedule 3.1(b), (i) all the issued and outstanding shares of each Subsidiary’s
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with applicable securities laws,
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities, and (ii) there are no
outstanding options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of any Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations. Except as disclosed in the SEC Documents or Schedule 3.1(b), the
Company beneficially owns 100% of the outstanding equity securities of each
Subsidiary.
     (c) Issuance of Securities. The Series E Notes and Warrants are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and non-assessable. The
Conversion Shares and Warrant Shares are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, shall be duly and validly
issued, fully paid and non-assessable. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
upon conversion of the Series E Notes and exercise of the Warrants.
     (d) Private Offering. Neither the Company nor anyone acting on its behalf
has within the last 12 months issued, sold or offered any security of the
Company (including, without limitation, any Common Stock or warrants of similar
tenor to the Warrants) to any Person under circumstances that would cause the
issuance and sale of the Securities, as contemplated by this Agreement, to be
subject to the registration requirements of Section 5 of the Securities Act. The
Company agrees that neither the Company nor anyone acting on its behalf will
offer the Securities or any part thereof or any similar securities for issuance
or sale to, or solicit any offer to acquire any of the same from, anyone so as
to make the issuance and sale of the Securities subject to the registration
requirements of Section 5 of the Securities Act.
     (e) Brokers and Finders’ Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement. The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.

10



--------------------------------------------------------------------------------



 



     (f) No Conflict; Required Filings and Consents.
          (i) The execution, delivery and performance of this Agreement and the
other Transaction Documents by the Company do not, and the consummation by the
Company of the Contemplated Transactions will not, (A) conflict with or violate
the certificate of incorporation or the bylaws of the Company or its
Subsidiaries, (B) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to the Company or its Subsidiaries or by which any
property or asset of the Company or its Subsidiaries is bound or affected, or
(C) result in any breach of or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, result in the
loss of a material benefit under, or give to others any right of purchase or
sale, or any right of termination, amendment, acceleration, increased payments
or cancellation of, or result in the creation of a Lien on any property or asset
of the Company or of any of its Subsidiaries pursuant to, any material note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or of any of its Subsidiaries is
bound or affected (the “Material Agreements”).
          (ii) The execution and delivery of this Agreement and the other
Transaction Documents by the Company do not, and the performance of this
Agreement and the other Transaction Documents and the consummation by the
Company of the Contemplated Transactions will not, require, on the part or in
respect of the Company, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body (as hereinafter defined)
except for the filing of a Form D with the SEC and applicable requirements, if
any, of the Exchange Act or any state securities or “blue sky” laws
(collectively, “Blue Sky Laws”), and any approval required by applicable rules
of the markets in which the Company’s securities are traded. For purposes of
this Agreement, “Governmental Body” shall mean any: (A) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (B) federal, state, local, municipal, foreign or
other government; or (C) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).
     (g) Compliance. Except as set forth in the SEC Documents or in Schedule
3.1(g), neither the Company nor any Subsidiary is in conflict with, or in
default or violation of (A) any law, rule, regulation, order, judgment or decree
applicable to the Company or such Subsidiary or by which any property or asset
of the Company or such Subsidiary is bound or affected (“Legal Requirement”), or
(B) any Material Agreement, in each case except for any such conflicts, defaults
or violations that would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any written
notice or other communication from any Governmental Body regarding any actual or
possible violation of, or failure to comply with, any Legal Requirement, except
any such violations or failures that would not, individually or in the
aggregate, have a Material Adverse Effect.

11



--------------------------------------------------------------------------------



 



     (h) SEC Documents; Financial Statements.
          (i) The information contained in the following documents, did not, as
of the date of the applicable document, include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of their respective filing dates or,
if amended, as so amended (the following documents, collectively, the “SEC
Documents”), provided that the representation in this sentence shall not apply
to any misstatement or omission in any SEC Document filed prior to the date of
this Agreement which was superseded by a subsequent SEC Document filed prior to
the date of this Agreement: (A) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2007, and (B) the Company’s Quarterly Reports on Form
10-Q for the periods ended March 31, 2008 and June 30, 2008; (C) the Company’s
definitive Proxy Statement with respect to its 2008 Annual Meeting of
Stockholders, filed with the Commission on April 9, 2008; and (D) the Company’s
Current Reports on Form 8-K filed January 14, 2008, January 17, 2008, February
13, 2008, March 24, 2008, April 30, 2008, May 6, 2008, May 28, 2008, July 28,
2008, August 13, 2008, September 9, 2008 and October 2, 2008.
          (ii) In addition, as of the date of this Agreement, the Disclosure
Schedules, when read together with the SEC Documents and the information,
qualifications and exceptions contained in this Agreement, do not include any
untrue statement of a material fact.
          (iii) The Company has filed all forms, reports and documents required
to be filed by it with the SEC for the 12 months preceding the date of this
Agreement, including without limitation the SEC Documents. As of their
respective dates, the SEC Documents filed prior to the date hereof complied as
to form in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, and the rules and regulations thereunder.
          (iv) The Company’s Annual Report on Form 10-K for the year ended
December 31, 2007, includes consolidated balance sheets as of December 31, 2006
and 2007 and consolidated statements of income and cash flows for the one year
periods then ended (collectively, the “Financial Statements”).
          (v) The Financial Statements (including the related notes and
schedules thereto) have been prepared in accordance with generally accepted
accounting principles in the United States, applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
Financial Statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, subject to normal
year-end audit adjustments. The Financial Statements (including the related
notes and schedules thereto) fairly present in all material respects the
consolidated financial position, the results of operations, retained earnings or
cash flows, as the case may be, of the Company for the periods set forth therein
(subject, in the case of unaudited statements, to normal year-end audit
adjustments that would not be material in amount or effect), in each case in
accordance with GAAP, consistently applied during the periods involved, except
as may be noted therein.
     (i) Litigation. Except as set forth in the SEC Documents or in Schedule
3.1(i), there are no claims, actions, suits, investigations, inquiries or
proceedings (each, an “Action”) pending

12



--------------------------------------------------------------------------------



 



against the Company or any of its Subsidiaries or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries, at law or in
equity, or before or by any court, tribunal, arbitrator, mediator or any federal
or state commission, board, bureau, agency or instrumentality, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Except as set forth in the SEC Documents or in
Schedule 3.1(i), neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
     (j) Absence of Certain Changes. Except as specifically contemplated by this
Agreement or as set forth in Schedule 3.1(j) or in the SEC Documents, since
December 31, 2007, there has not been (a) any Material Adverse Effect; (b) any
dividends or other distribution of assets to stockholders of the Company;
(c) any acquisition (by merger, consolidation, acquisition of stock and/or
assets or otherwise) of any Person by the Company; or (d) any transactions,
other than in the ordinary course of business, consistent in all material
respects with past practices, with any of its officers, directors or principal
stockholders or any of their respective Affiliates.
     (k) Intellectual Property.
          (i) The Company and its Subsidiaries own, or have the right to use,
sell or license all intellectual property reasonably required for the conduct of
their respective businesses as presently conducted (collectively, the “Company
IP”) except for any failure to own or have the right to use, sell or license the
Company IP that would not have a Material Adverse Effect.
          (ii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not constitute a
breach of any instrument or agreement governing any Company IP, will not cause
the forfeiture or termination or give rise to a right of forfeiture or
termination of any Company IP or impair the right of Company and its
Subsidiaries to use, sell or license any Company IP.
          (iii) (A) None of the manufacture, marketing, license, sale and use of
any product currently licensed or sold by the Company or any of its Subsidiaries
(x) violates any license or agreement between the Company or any of its
Subsidiaries and any third party, (y) to the knowledge of the Company, infringes
any patent of any other party; or (z) to the knowledge of the Company, infringes
any copyright, trademark or trade secret of any other party, and (B) there is no
pending or, to the knowledge of the Company, threatened claim or litigation
contesting the validity, ownership or right to use, sell, license or dispose of
any Company IP.
     (l) No Adverse Actions. Except as set forth in the SEC Documents or in
Schedule 3.1(l), there is no existing, pending or, to the knowledge of the
Company, threatened termination, cancellation, limitation, modification or
change in the business relationship of the Company or any of its Subsidiaries,
with any supplier, customer or other Person except such as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

13



--------------------------------------------------------------------------------



 



     (m) Corporate Documents. The Company’s certificate of incorporation and
bylaws, each as amended to date, which have been requested and previously
provided to the Purchasers are true, correct and complete and contain all
amendments thereto.
     (n) Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
     (o) Transactions with Affiliates and Employees. Except as set forth in the
SEC Documents, none of the officers or directors of the Company and, to the
Company’s knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), including any contract or other
arrangement providing for the furnishing of services to or by, proving for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or , to the Company’s
knowledge, any entity in which any officer, director or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000, other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company or the Subsidiaries, or (iii) for other employee benefits,
including stock option or restricted stock agreements under any stock option
plan of the Company.
     (p) Sarbanes-Oxley; Internal Accounting Controls . The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, which
are applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date ”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is

14



--------------------------------------------------------------------------------



 



defined in the Exchange Act) that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.
     (q) Application of Takeover Protections . The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Series E Notes and the Warrants and the Purchasers’ ownership
thereof.
     (r) No Other Representations. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
     (s) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company that none of the Purchasers have been
asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Series E
Notes and Warrants for any specified term. The Company further understands and
acknowledges that (a) one or more Purchasers may engage in hedging activities at
various times during the period that the Series E Notes and Warrants are
outstanding and (b) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
     (t) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Documents, except where the
failure to possess such permits could not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.
     (u) Title to Assets. Except as set forth in Schedule 3.1(u), the Company
and the Subsidiaries have good and marketable title in fee simple to all real
property owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held

15



--------------------------------------------------------------------------------



 



by them under valid, subsisting and enforceable leases with which the Company
and the Subsidiaries are in compliance.
     (v) Disclosure. The Transaction Documents, and the exhibits and schedules
attached thereto, when taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made.
     3.2 Representations and Warranties of the Purchasers.
     Each Purchaser hereby, for itself and for no other Purchaser, represents
and warrants as of the date hereof and as of the Closing Date to the Company as
follows:
     (a) Organization; Authority; Enforceability. Such Purchaser (other than
individuals) is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief, or other equitable remedies.
     (b) General Solicitation. Such Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
     (c) No Public Sale or Distribution. Such Purchaser is (i) acquiring the
Series E Notes and Warrants and (ii) upon conversion of the Series E Notes or
exercise of the Warrants will acquire the Conversion Shares or Warrant Shares,
as applicable, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of the Securities for any minimum or other specific term and reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
a registration statement or an exemption under the Securities Act. Such
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business. Such Purchaser does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.
     (d) Accredited Investor Status. Such Purchaser is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
     (e) Residency. Such Purchaser is a resident of the jurisdiction set forth
below such Purchaser’s name on Schedule 1 attached hereto.

16



--------------------------------------------------------------------------------



 



     (f) Reliance on Exemptions. Such Purchaser understands that the Series E
Notes and Warrants are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.
     (g) Information. Such Purchaser and its advisors, if any, have been
furnished with all publicly available materials (or such materials have been
made available to such Purchaser) relating to the business, finances and
operations of the Company and such other publicly available materials relating
to the offer and sale of the Series E Notes and Warrants as have been requested
by such Purchaser, including without limitation the Company’s Form 10-K for the
period ended December 31, 2007, Form 10-Q for the period ended March 31, 2008
and Form 10-Q for the period ended June 30, 2008. Each Purchaser acknowledges
that it has read and understands the risk factors set forth in such Form 10-K
and Forms 10-Q and the Company’s Current Reports on Form 8-K filed January 14,
2008, January 17, 2008, February 13, 2008, March 24, 2008, April 30, 2008,
May 6, 2008, May 28,2008, July 18, 2008, August 13, 2008, September 9, 2008 and
October 2, 2008. Neither such review nor any other due diligence investigations
conducted by such Purchaser or its advisors, if any, or its representatives
shall modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in the Transaction Documents. Such
Purchaser understands that its investment in the Series E Notes and Warrants
involves a high degree of risk.
     (h) No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Series E Notes
and Warrants or the fairness or suitability of the investment in the Series E
Notes and Warrants, nor have such authorities passed upon or endorsed the merits
of the offering of the Series E Notes and Warrants.
     (i) Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters, including investing in companies engaged in the
business in which the Company is engaged, so as to be capable of evaluating the
merits and risks of the prospective investment in the Series E Notes and
Warrants, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Series E
Notes and Warrants and, at the present time, is able to afford a complete loss
of such investment.
     The Company acknowledges and agrees that each Purchaser does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

17



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of a Purchaser (who is an accredited investor and executes a customary
representation letter) or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
satisfactory to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act, provided, however, that in the case of a transfer pursuant to Rule 144, no
opinion shall be required if the transferor provides the Company with a
customary seller’s representation letter, and if such sale is not pursuant to
subsection (b)(1) of Rule 144, a customary broker’s representation letter and a
Form 144. Any such transferee that agrees in writing to be bound by the terms of
this Agreement and the Investor Rights Agreement shall have the rights of a
Purchaser under this Agreement and the Investor Rights Agreement. Except as
required by federal securities laws and the securities law of any state or other
jurisdiction within the United States, the Securities may be transferred, in
whole or in part, by any of the Purchasers at any time. The Company shall
reissue certificates evidencing the Securities upon surrender of certificates
evidencing the Securities being transferred in accordance with this
Section 4.1(a).
     (b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of one or more legends, as applicable, on any of the Securities
in substantially the following form:
     THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, SUCH COUNSEL AND THE SUBSTANCE OF SUCH OPINION
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. UNLESS PROHIBITED BY APPLICABLE
LAW, RULE OR REGULATION, THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.
and on any Note:

18



--------------------------------------------------------------------------------



 



     THIS SECURITY AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO
THE TERMS OF THE SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT OF EVEN
DATE HEREWITH BETWEEN THE AGENT OF THE PAYEE AND SAND HILL FINANCE, LLC.
     The Company acknowledges and agrees that, unless prohibited by applicable
law, rule or regulation, a Purchaser may from time to time pledge pursuant to a
bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith; provided, however, that such Purchaser shall provide the
Company with such documentation as is reasonably requested by the Company to
ensure that the pledge is pursuant to a bona fide margin agreement with a
registered broker-dealer or a security interest in some or all of the Securities
to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act.
     (c) Certificates evidencing the Conversion Shares and Warrant Shares shall
not contain any legend (including the legend set forth in Section 4.1(b)),
(i) following any sale of such Conversion Shares or Warrant Shares pursuant to
Rule 144, or (ii) if such Conversion Shares or Warrant Shares are eligible for
sale under Rule 144(b)(1) (and the holder of such Conversion Shares or Warrant
Shares has submitted a written request for removal of the legend indicating that
the holder has complied with the applicable provisions of Rule 144), or (iii) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission) (and the holder of such Conversion Shares or Warrant Shares has
submitted a written request for removal of the legend indicating that the holder
has complied with the applicable provisions of Rule 144). The Company shall
cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly upon the occurrence of any of the events in clauses (i), (ii) or
(iii) above to effect the removal of the legend hereunder. The Company agrees
that at such time as such legend is no longer required under this
Section 4.1(c), it will, following the delivery by a Purchaser to the Company or
the Company’s transfer agent of a certificate representing Conversion Shares or
Warrant Shares, as the case may be, issued with a restrictive legend, deliver or
cause to be delivered to such Purchaser a certificate representing such
Securities that is free from all restrictive and other legends; provided that
the holder of such Conversion Shares or Warrant Shares has submitted a written
request for removal of the legend indicating that the holder has complied with
the applicable provisions of Rule 144. The Company may not make any notation on
its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section.
     (d) Each Purchaser, severally and not jointly, agrees that the removal of
the restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance on, and the
Purchaser’s agreement that, and each Purchaser hereby agrees that, the Purchaser
will not sell any Securities except pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or a valid exemption therefrom.

19



--------------------------------------------------------------------------------



 



     4.2 Furnishing of Information.
     As long as any Purchaser owns Securities, the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. As long as any Purchaser owns Securities,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c)(2), such information as is required for the
Purchasers to sell the Securities under Rule 144.
     4.3 Integration.
     The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any applicable Trading Market so as to result in a violation
thereof.
     4.4 Publicity.
     The Company shall, within four Business Days following the Closing Date,
file a Current Report on Form 8-K, disclosing the transactions contemplated
hereby and make such other filings and notices regarding the Contemplated
Transactions in the manner and time required by the Commission.
     4.5 Reservation of Common Stock.
     As of the date hereof, the Company has reserved and the Company shall
continue to reserve and keep available at all times, free of preemptive rights,
a sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue the maximum number of Conversion Shares issuable upon
conversion of the Series E Notes and Warrant Shares issuable upon exercise of
the Warrants.
     4.6 Listing of Common Stock.
     The Company hereby agrees that, from time to time, if the Company applies
to have the Common Stock traded on any Trading Market, it will include in such
application the Conversion Shares and the Warrant Shares, and will take such
other action as is necessary to cause the Conversion Shares and Warrant Shares
to be listed on such Trading Market as promptly as possible.
     4.7 Right of Participation. Subject to the exceptions described below, the
Company will not conduct any equity financing (including debt with an equity
component) (“Future Offerings”) during the period beginning on the Closing Date
and ending two (2) years after the date of this Agreement unless it shall have
first delivered to each Purchaser and Prior Purchaser (each, an “Applicable
Investor”), at least ten (10) business days prior to the closing of such Future
Offering, written notice describing the proposed Future Offering, including the
material terms and conditions thereof, and providing each such Applicable
Investor an option during the

20



--------------------------------------------------------------------------------



 



ten (10) day period following delivery of such notice to purchase its pro rata
share (based on the ratio that the aggregate principal amount of Series E Notes
purchased and then held by it hereunder together with the aggregate principal
amount of Prior Notes purchased and then held by it (if applicable) bears to the
aggregate principal amount of Series E Notes and Prior Notes purchased by all
Purchasers and Prior Purchasers hereunder and under the Prior Purchase
Agreements, respectively) of an aggregate of thirty percent (30%) of the
securities being offered in the Future Offering on the same terms as
contemplated by such Future Offering (the limitations referred to in this
sentence and the preceding sentence are collectively referred to as the
“Participation Right”). Upon receipt of an affirmative response from any such
Applicable Investor(s) the Company and such Applicable Investors shall proceed
in good faith with the preparation of definitive transaction agreements. In the
event the material terms and conditions of a proposed Future Offering are
materially amended after delivery of the notice to such Applicable Investors
concerning the proposed Future Offering, the Company shall deliver a new notice
to each Applicable Investor describing the amended terms and conditions of the
proposed Future Offering and each such Applicable Investor thereafter shall have
an option during the five (5) day period following delivery of such new notice
to purchase its pro rata share thirty percent (30%) of the aggregate securities
being offered on the same terms as contemplated by such proposed Future
Offering, as amended. The foregoing sentence shall apply to successive material
amendments to the material terms and conditions of any proposed Future Offering.
The Participation Right shall not apply to any transaction involving issuances
of securities as consideration for a merger, consolidation or purchase of
assets, or in connection with any strategic partnership or joint venture (the
primary purpose of which is not to raise equity capital), or in connection with
the disposition or acquisition of a business, product or license by the Company,
or any bank or lease financing transaction. The Participation Right also shall
not apply to the issuance of securities upon exercise or conversion of the
Company’s options, warrants or other convertible securities outstanding as of
the date hereof or to the grant of additional options or warrants, or the
issuance of additional securities, under any Company stock option or restricted
stock plan approved by the stockholders of the Company. Notwithstanding anything
in this Section 4.7 to the contrary, in the event the Company’s Board of
Directors decides, in good faith, to enter into a transaction or relationship in
which the Company issues shares of Common Stock or other securities of the
Company to a person or any entity which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company,
the Company shall be permitted to do so without any Participation Right
hereunder. The parties acknowledge and agree that any Prior Purchaser that
executes the waiver and agreement described in Section 2.2(a)(ix) shall be made
a beneficiary of this Section 4.7 as if such Prior Purchaser executed this
Agreement for such purpose.
     4.8 Negative Covenants. Unless approved in writing by those Purchasers
holding a majority of the principal amount of the Series E Notes then
outstanding, the Company (a) shall not declare or pay any dividend or
distribution with respect to any common stock of the Company, (b) shall not
create and/or issue any classes of preferred stock, and (c) shall not incur any
secured indebtedness senior to the Series E Notes.
     4.9 Senior Debt. Notwithstanding any other provision of the Transaction
Documents, the Purchasers hereby acknowledge and consent as follows: (i) the
Company may continue to borrow under an accounts receivable formula based
revolving line of credit pursuant to the Sand Hill Agreement; and (ii) the
Company may replace the Sand Hill Agreement with another senior debt facility
which shall rank senior to the Series E Notes, provided that such

21



--------------------------------------------------------------------------------



 



replacement senior debt facility is an accounts receivable formula based
revolving line of credit secured solely by accounts receivable of the Company.
ARTICLE V
INDEMNIFICATION, TERMINATION AND DAMAGES
     5.1 Survival of Representations.
     Except as otherwise provided herein, the representations and warranties of
the Company and the Purchasers contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing Date
and shall continue in full force and effect for a period of two (2) years from
the Closing Date. The Company’s and the Purchasers’ warranties and
representations shall in no way be affected or diminished in any way by any
investigation of (or failure to investigate) the subject matter thereof made by
or on behalf of the Company or the Purchasers.
     5.2 Indemnification.
     (a) The Company agrees to indemnify and hold harmless the Purchasers, their
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of (i) any breach or default in the
performance by the Company of any covenant or agreement made by the Company in
any of the Transaction Documents; (ii) any breach of warranty or representation
made by the Company in any of the Transaction Documents; and/or (iii) any and
all third party actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal fees and expenses) incident to any of
the foregoing.
     (b) The Purchasers, severally and not jointly, agree to indemnify and hold
harmless the Company, its Affiliates, each of their officers, directors,
employees and agents and their respective successors and assigns, from and
against any losses, damages, or expenses which are caused by or arise out of
(A) any breach or default in the performance by the Purchasers of any covenant
or agreement made by the Purchasers in any of the Transaction Documents; (B) any
breach of warranty or representation made by the Purchasers in any of the
Transaction Documents; and (C) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.
     5.3 Indemnity Procedure.
     A party or parties hereto agreeing to be responsible for or to indemnify
against any matter pursuant to this Agreement is referred to herein as the
“Indemnifying Party” and the other party or parties claiming indemnity is
referred to as the “Indemnified Party”. An Indemnified Party under this
Agreement shall, with respect to claims asserted against such party by any third
party, give written notice to the Indemnifying Party of any liability which
might give rise to a claim for indemnity under this Agreement within sixty
(60) Business Days of the receipt of any written claim from any such third
party, but not later than twenty (20) days prior to the date any answer or
responsive pleading is due, and with respect to other matters for which the
Indemnified Party may seek indemnification, give prompt written notice to the
Indemnifying

22



--------------------------------------------------------------------------------



 



Party of any liability which might give rise to a claim for indemnity; provided,
however, that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.
     The Indemnifying Party shall have the right, at its election, to take over
the defense or settlement of such claim by giving written notice to the
Indemnified Party at least fifteen (15) days prior to the time when an answer or
other responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld or delayed),
shall be solely responsible for the expenses of such defense and shall be bound
by the results of its defense or settlement of the claim. The Indemnifying Party
shall not settle any such claim without prior notice to and consultation with
the Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed). So long as the Indemnifying Party is
diligently contesting any such claim in good faith, the Indemnified Party may
pay or settle such claim only at its own expense and the Indemnifying Party will
not be responsible for the fees of separate legal counsel to the Indemnified
Party, unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate in the
reasonable opinion of counsel to the Indemnified Party, due to conflicts of
interest or otherwise. If the Indemnifying Party does not make such election, or
having made such election does not, in the reasonable opinion of the Indemnified
Party proceed diligently to defend such claim, then the Indemnified Party may
(after written notice to the Indemnifying Party), at the expense of the
Indemnifying Party, elect to take over the defense of and proceed to handle such
claim in its discretion and the Indemnifying Party shall be bound by any defense
or settlement that the Indemnified Party may make in good faith with respect to
such claim. In connection therewith, the Indemnifying Party will fully cooperate
with the Indemnified Party should the Indemnified Party elect to take over the
defense of any such claim. The parties agree to cooperate in defending such
third party claims and the Indemnified Party shall provide such cooperation and
such access to its books, records and properties (subject to the execution of
appropriate non-disclosure agreements) as the Indemnifying Party shall
reasonably request with respect to any matter for which indemnification is
sought hereunder; and the parties hereto agree to cooperate with each other in
order to ensure the proper and adequate defense thereof.
     With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.

23



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
     6.1 Fees and Expenses.
     The Company shall be responsible for the payment of the Purchasers’
reasonable and documented legal fees and other third-party expenses relating to
the preparation, negotiation and execution of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein up to an
aggregate cap of $15,000.
     6.2 Entire Agreement.
     The Transaction Documents, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
     6.3 Notices.
     Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature pages attached hereto prior to 5:00 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:00 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:
     If to the Purchasers, at each Purchaser’s address set forth under its name
on Schedule 1 attached hereto, or with respect to the Company, addressed to:
AXS-One Inc.
301 Route 17 North
Rutherford, New Jersey 07070
Attention: Chief Financial Officer
Facsimile No.: (201) 935-5230
or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to:

24



--------------------------------------------------------------------------------



 



Wiggin and Dana LLP
400 Atlantic Street
Stamford, Connecticut 06901
Attention: Michael Grundei
Facsimile No.: (203) 363-7676
Copies of notices to any Purchaser shall be sent to the addresses, if any,
listed on Schedule 1 attached hereto.
     6.4 Amendments; Waivers.
     No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each
Purchaser or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
     6.5 Construction.
     The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
     6.6 Successors and Assigns.
     This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Company may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of each Purchaser. Any Purchaser may assign any or all of its rights
under this Agreement to any Person, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the Purchasers.
     6.7 No Third-Party Beneficiaries.
     This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 4.7 and Article V.
     6.8 Governing Law.
     All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

25



--------------------------------------------------------------------------------



 



     6.9 Jurisdiction; Venue; Service of Process.
     This Agreement shall be subject to the exclusive jurisdiction of the
Federal District Court, Southern District of New York and if such court does not
have proper jurisdiction, the State Courts of New York County, New York. The
parties to this Agreement agree that any breach of any term or condition of this
Agreement shall be deemed to be a breach occurring in the State of New York by
virtue of a failure to perform an act required to be performed in the State of
New York and irrevocably and expressly agree to submit to the jurisdiction of
the Federal District Court, Southern District of New York and if such court does
not have proper jurisdiction, the State Courts of New York County, New York for
the purpose of resolving any disputes among the parties relating to this
Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in New York County, New York, and further
irrevocably waive any claim that any suit, action or proceeding brought in
Federal District Court, Southern District of New York and if such court does not
have proper jurisdiction, the State Courts of New York County, New York has been
brought in an inconvenient forum. Each of the parties hereto consents to process
being served in any such suit, action or proceeding, by mailing a copy thereof
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 6.9 shall affect or limit
any right to serve process in any other manner permitted by law.
     6.10 Execution.
     This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
     6.11 Severability.
     If any provision of this Agreement is held to be invalid or unenforceable
in any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.
     6.12 Replacement of Securities.
     If any certificate or instrument evidencing any of the Securities is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested by the
Company.

26



--------------------------------------------------------------------------------



 



     6.13 Remedies.
     In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
     6.14 Payment Set Aside.
     To the extent that the Company makes a payment or payments to any Purchaser
pursuant to any Transaction Document or a Purchaser enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall, to the extent
permissible under applicable law, be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
     6.15 Independent Nature of Purchasers’ Obligations and Rights.
     The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. Except to the extent otherwise specifically provided in
the Transaction Documents, each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.
     6.16 Waiver of Trial by Jury.
     THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

27



--------------------------------------------------------------------------------



 



     6.17 Further Assurances.
     Each party agrees to cooperate fully with the other parties and to execute
such further instruments, documents and agreements and to give such further
written assurances as may be reasonably requested by any other party to better
evidence and reflect the transactions described herein and contemplated hereby
and to carry into effect the intents and purposes of this Agreement, and further
agrees to take promptly, or cause to be taken, all actions, and to do promptly,
or cause to be done, all things necessary, proper or advisable under applicable
law to consummate and make effective the transactions contemplated hereby, to
obtain all necessary waivers, consents and approvals, to effect all necessary
registrations and filings, and to remove any injunctions or other impediments or
delays, legal or otherwise, in order to consummate and make effective the
transactions contemplated by this Agreement for the purpose of securing to the
parties hereto the benefits contemplated by this Agreement.
     6.18 Like Treatment.
     Neither the Company nor any of its Affiliates shall, directly or
indirectly, pay or cause to be paid any consideration (immediate or contingent),
whether by way of interest, fee, payment for redemption, conversion or exercise
of the Securities, or otherwise, to any Purchaser or holder of Securities, for
or as an inducement to, or in connection with the solicitation of, any consent,
waiver or amendment to any terms or provisions of this Agreement or the other
Transaction Documents, unless such consideration is offered to all Purchasers or
holders of Securities bound by such consent, waiver or amendment. The Company
shall not, directly or indirectly, redeem any Securities unless such offer of
redemption is made pro rata to all Purchasers or holders of Securities, as the
case may be, on identical terms.
[Signature pages follow.]

28



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

            COMPANY:

AXS-ONE INC.
      By:   /s/ William P. Lyons         Name:   William P. Lyons       
Title:   CEO     

29



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: Jurika Family Trust U/A 1989
      By:   /s/ William K. Jurika         Name:   William K. Jurika       
Title:   Trustee        Address:  42 Glen Alpine Road
Piedmont, CA 94611        Telephone:          Facsimile:  510-625-0171       
Email:          SSN/EIN:          Amount of Investment: $250,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

30



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: BlueLine Capital Partners, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        Address:  402 Railroad Avenue, Suite 201
Danville, CA 94526         Telephone:          Facsimile:  925-743-1170       
Email:          SSN/EIN:          Amount of Investment: $100,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

31



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: BlueLine Capital Partners II, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        Address:  402 Railroad Avenue, Suite 201
Danville, CA 94526        Telephone:          Facsimile:  925-743-1170       
Email:          SSN/EIN:          Amount of Investment: $50,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

32



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: BlueLine Capital Partners III, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        Address:  402 Railroad Avenue, Suite 201
Danville, CA 94526        Telephone:          Facsimile:  925-743-1170       
Email:          SSN/EIN:          Amount of Investment: $100,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

33



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: Harold D. Copperman
      By:   /s/ Harold D. Copperman         Name:           Title:          
Address:  2804 Tarflower Way
Naples, FL 34105        Telephone:          Facsimile:          Email:         
SSN/EIN:          Amount of Investment: $150,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

34



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: Primafides (Suisse) SA & Earl Trust
AG as Co-Trustees of the Sirius Trust
      By:   /s/ N. Mifsud   /s/ M. Garcia            /s/ L. Spencer   /s/ P.
Palmiero         Name:   N. Mifsud / M. Garcia           L. Spencer / P.
Palmiero        Title:   Primafides (Suisse) SA           Earl Trust AG
Directors        Address:  Primafides (Suisse SA)          Earl Trust AG
Stonehage SA                        General Wille Strasse To
Rue du Puits-Godet 12          Postfach 8027
P.O. Box 763                          Zurich
2002 Neuchâtel
Switzerland
Attn. IAD       Telephone:          Facsimile:          Email:         
SSN/EIN:          Amount of Investment: $250,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

35



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: William P. Lyons
      By:   /s/ William P. Lyons         Name:   William P. Lyons       
Title:   Chief Executive Officer         Address:  301 Route 17 North — 11th Fl
Rutherford, NJ 07070        Telephone:          Facsimile:          Email:     
    SSN/EIN:          Amount of Investment: $50,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

36



--------------------------------------------------------------------------------



 



            PURCHASERS:

Print Exact Name: Philip L. Rugani
      By:   /s/ Philip L. Rugani         Name:   Philip L. Rugani       
Title:   Executive VP, Field Operation        Address:  459 Old Woods Road East
Wyckoff, NJ 07481        Telephone:          Facsimile:          Email:         
SSN/EIN:          Amount of Investment: $150,000.00     

[Omnibus AXS-One Inc. October 2008 Convertible Note and Warrant Purchase
Agreement Signature Page]

37



--------------------------------------------------------------------------------



 



Schedule 1
to Convertible Note and Warrant Purchase Agreement
Purchasers, Principal Amount of Series E Notes and Warrants

                              Aggregate Principal                   Amount of
Series E     Common Stock         Name, Address and Fax Number of Purchaser  
Notes Purchased     Underlying Warrants     Purchase Price  
BlueLine Capital Partners, LP
402 Railroad Avenue, Suite 202
Danville, CA 94526
Attn: Scott Shuda
(925) 988-0287 (fax)
  $ 100,000       300,000     $ 100,000  
BlueLine Capital Partners II, LP
402 Railroad Avenue, Suite 202
Danville, CA 94526
Attn: Scott Shuda
(925) 988-0287 (fax)
  $ 50,000       150,000     $ 50,000  
BlueLine Capital Partners III, LP
402 Railroad Avenue, Suite 202
Danville, CA 94526
Attn: Scott Shuda
(925) 988-0287 (fax)
  $ 100,000       300,000     $ 100,000  
Harold D. Copperman
2804 Tarflower Way
Naples, FL 34105
(239) 659-4473 (fax)
  $ 150,000       450,000     $ 150,000  

 



--------------------------------------------------------------------------------



 



                              Aggregate Principal                   Amount of
Series E     Common Stock         Name, Address and Fax Number of Purchaser  
Notes Purchased     Underlying Warrants     Purchase Price  
Jurika Family Trust U/A 3/17/1989
42 Glen Alpine Road
Piedmont, CA 94611
Attn: William Jurika
(510) 985 1197 (fax)
  $ 250,000       750,000     $ 250,000  
William P. Lyons
301 Rt. 17 North
Rutherford, NJ 07070
(201) 939-6955 (fax)
  $ 50,000       150,000     $ 50,000  
Phillip L. Rugani
459 Old Woods Road
Wyckoff, NJ 07481
(201) 939-6955 (fax)
  $ 150,000       450,000     $ 150,000  
Sirius Trust
c/o Stonehage SA
Rue du Puits-Godet 12
2002 Neuchatel, Switzerland
Attn: Anthony Bloom
(44) 32 723 1001 (fax)
  $ 250,000       750,000     $ 250,000  
 
                 
Totals:
  $ 1,100,000       3,300,000     $ 1,100,000  
 
                 

39